DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on 09/01/2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. No. 10152053), in view of Masaba (US Pub. No. 20080015923).


As per claim 1, Smith et al. teaches A method for providing a coordinated ride, the method comprising: receiving, from a user device, a ride request comprising a pickup location, a destination location, and a number of passengers, the number of passengers exceeding passenger capacity for an autonomous vehicle (AV) of an AV fleet, the AV fleet comprising a plurality of AVs; (Smith, see at least [column 3, line 21 – column 4, line 67 ] where a passenger requires pick up from a specific location made using a user device in which includes the number of passengers. The AV may define passenger compartments for seating to ensure all passengers can be transported.)
determining a number of AVs to service the ride request, the number of AVs sufficient to transport the number of passengers; (Smith, see at least [Column 9, Line 1 – Column 10, Line 4] and Fig. 2 where the user’s request can include a number of passengers associated with a request, and upon receiving the request, the fleet management system may use this information to match AVs with passengers.)
selecting a set of AVs from the AV fleet to service the ride request, the set of AVs comprising the determined number of AVs, the set of AVs selected based on a proximity of each AV in the set of AVs to the pickup location; (Smith, see at least [Column 9, Lines 1 –47] and Fig. 2 where the user’s request can include a number of passengers associated with a request, and upon receiving the request, the fleet management system may use this information to match AVs with passengers.)
instructing each AV of the set of AVs to drive autonomously to the pickup location and pick up a portion of the passengers associated with the ride request; (Smith, see at least [Column 7, lines 24 –65],
“In other embodiments, information associated with one or more other passengers may prompt the fleet management system to adjust a route of an autonomous vehicle 100 and/or command a different autonomous vehicle to pick up a particular passenger.”)
and instructing each AV of the set of AVs to drive autonomously its respective portion of the passengers to the destination location. (Smith, see at least [Column 4, lines 51 –63], “These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride.”)
Smith et al. does not disclose dispatching more than one AV when the number of passengers exceed[s]ing passenger capacity for an autonomous vehicle (AV) of an AV fleet, the AV fleet comprising a plurality of AVs.
However, Masaba teaches dispatching more than one vehicle when the number of passengers for a ride request exceeds the capacity of a single vehicle [Masaba, see at least [0035]-[0037] where the server can receive commands for group taxis, where the group can exceed the capacity of a single vehicle and in response, the server will provide multiple taxi cabs.]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Smith et al. such that it incorporates Masaba’s teaching of dispatching more than one vehicle (which, as applied to Smith would constitute dispatching more than one AV) when the number of passengers for a ride request exceeds the capacity of a single vehicle because Masaba further teaches that multiple vehicles can be dispatched to accommodate a number of passengers if the number of passengers exceeds the passenger capacity for an AV. (Masaba, see at least [0035]-[0037])

As per claim 2, Smith et al. teaches The method of claim 1, further comprising: identifying available AVs in the AV fleet proximate to the pickup location, each of the available AVs having an associated number of passenger seats; determining a highest capacity AV of the available AVs, wherein the passenger capacity is the number of passenger seats of the highest capacity AV (Smith, see at least [Column 4, lines 51 –63], “These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.” And see at least [Column 7, Lines 24 –65], “In other embodiments, information associated with one or more other passengers may prompt the fleet management system to adjust a route of an autonomous vehicle 100 and/or command a different autonomous vehicle to pick up a particular passenger.” And see at least [Column 10, Lines 9 –24], “For example, a school or event system, which may be operated by a private entity and/or a municipality, may provide information to the fleet management system 202 that allows the fleet management system 202 to adjust vehicle/passenger matching, routing options, and/or pick-up order efficiency due to a particular event, such as a sporting event or school getting out.”)
Smith et al. does not disclose; and determining that the number of passengers in the ride request exceeds the passenger capacity of the highest capacity AV.  
However, Masaba teaches and determining that the number of passengers in the ride request exceeds the passenger capacity of the highest capacity vehicle. [Masaba, see at least [0035]-[0037] where the server can receive commands for group taxis, where the group can exceed the capacity of a single vehicle and in response, the server will provide multiple taxi cabs.]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Smith et al. such that it incorporates Masaba’s teaching of and determining that the number of passengers in the ride request exceeds the passenger capacity of the highest capacity AV because Masaba further teaches that multiple vehicles can be dispatched to accommodate a number of passengers if the number of passengers exceeds the passenger capacity for an AV. (Masaba, see at least [0035]-[0037])


As per claim 3, Smith et al. teaches The method of claim 1, wherein the number of passengers in the ride request is a number of passengers to be picked up at the pickup location, and the ride request further comprises: an additional pickup location different from the pickup location, and an additional number of passengers specifying a number of passengers to be picked up at the additional pickup location. (Smith, see at least [Column 3, Lines 21 –37], where the AV is able to determine optimal routes to stop, pickup or not to pick up a specific number of passengers based on the service requested and classification criteria used.)

As per claim 4, Smith et al. teaches The method of claim 3, further comprising: selecting an additional AV proximate to the additional pickup location to provide a ride service to the additional number of passengers at the additional pickup location; (Smith, see at least [Column 10, Lines 22 –67], where the fleet management system 202 can match passengers to vehicles and pick them up based on pick up location and which vehicle is closest to pick up a passenger.)
instructing the additional AV to drive autonomously to the additional pickup location and pick up the additional number of passengers; and instructing the additional AV to drive autonomously the additional number of passengers to the destination location. (Smith, see at least [Column 4, lines 51 –63], “These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.”)

As per claim 5, Smith et al. teaches The method of claim 1, further comprising: receiving, from each AV of the set of AVs, a detected number of passengers seated in each of the AVs, the detected number of passengers determined using at least one sensor of an AV sensor suite; (Smith, see at least [Column 4, lines 51 –63], “For example, the autonomous vehicles 100 may be busses, taxis, rideshare vehicles, and/or other public and/or hired vehicles. These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.” And see at least, [Column 13, Lines 29 –46], “For example, analysis of a video feed from one or more cameras from one or more vehicles of the fleet and/or a camera located proximate to the pick-up location may be used to detect additional people.”)
determining a detected number of passengers across the set of AVs based on the detected number of passengers received from each of the selected AVs; and in response to determining that the detected number of passengers across the set of AVs is less than the number of passengers in the ride request, generating an alert. (Smith, see at least [Column 15, Lines 7 –30], “In such instances of mismatched passengers, the fleet management system may cancel the latter passenger's matched vehicle and instead cause a different vehicle to pick-up the latter passenger. In such cases, the latter passenger may be sent a notification of the change, including similar information as included in the earlier notification.”)

As per claim 6, Smith et al. teaches The method of claim 1, wherein the user device is associated with a first passenger, the method further comprising: generating a ride identifier associated with the ride request, wherein the ride identifier enables a second passenger to receive data describing the ride via a second user device. (Smith, see at least [Column 8, Lines 24 –67], “As just one example, the particular passenger may be a female traveling alone and the autonomous vehicle 100 may already have a couple male passengers who are being quite rowdy and/or are intoxicated. The central control system may determine that a different autonomous vehicle 100 should be sent to pick up the female, as she may feel/be unsafe and/or uncomfortable being by herself and sharing the autonomous vehicle 100 with the unruly men.”)

As per claim 7, Smith et al. teaches The method of claim 6, wherein the destination location is a first destination location, the method further comprising: providing a user interface to the second user device, the user interface providing the first destination location and enabling the second passenger to submit a second destination location different from the first destination location; receiving, from the second user device, the second destination location submitted by the second passenger; (Smith, see at least Fig. 3 and [Column 12, Line 44 – Column 13, Line 17], in which a user may request a pickup location and the request is identified to that specific user/and or mobile device that submitted the request. The fleet management system is able to identify the user/and or mobile device to retrieve information related to that particular user.)
and in response to receiving the second destination location, instructing at least one AV of the set AVs to drive autonomously its respective portion of the passengers to the second destination location. (Smith, see at least Fig. 3 and [Column 3, Lines 21 –37], “enable multi-occupancy autonomous vehicles to determine optimal route, stops, and pick-up (or not) of specific passengers requesting the service based on a number of classification criteria.” And see at least [Column 4, lines 51 – 63] “These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride.”)

As per claim 8, Smith et al. teaches The method of claim 7, wherein the first passenger is in a first AV, the second passenger is in a second AV, the second destination location is part of a request from the second passenger to diverge a route of the second AV from a route of the first AV, the method further comprising: in response to receiving the request to diverge the route of the second AV, assigning the second passenger control of the second AV. (Smith, see at least [Column 7, Lines 24 –65], wherein route information can be updated, modified or canceled to accommodate a particular passenger in the AV.)

As per claim 9, Smith et al. teaches The method of claim 1, further comprising: providing a user interface to at least one of the passengers, the user interface comprising a map indicating a current location of each AV of the set of AVs. (Smith, see at least [Column 4, Line 64 – Column 5, Line 31], “Autonomous vehicle 100 may also include a location module 104. Location module 104 may include a location determining device, such as a global positioning satellite (GPS) system that can determine a present location of the autonomous vehicle 100. In some embodiments, the location module 104 may also be able to determine a path or likely path of the autonomous vehicle 100. The path or likely path may be determined by a user entering a destination location into the GPS system, with the location module 104 calculating and providing a travel route to the user and/or the drive mechanism 102 of autonomous vehicle 100. For example, if the autonomous vehicle 100 is in an automated state, the location module 104 may determine a destination location and a path on which to travel to arrive at the destination.”)

As per claim 10, Smith et al. teaches The method of claim 9, further comprising: receiving, from a first AV of the set of AVs, a drop-off location indicating a precise location at which a first portion of passengers exited the first AV; and indicating the drop-off location on the map of the user interface. (Smith, see at least [Column 4, Line 64 – Column 5, Line 31], “Autonomous vehicle 100 may also include a location module 104. Location module 104 may include a location determining device, such as a global positioning satellite (GPS) system that can determine a present location of the autonomous vehicle 100. In some embodiments, the location module 104 may also be able to determine a path or likely path of the autonomous vehicle 100. The path or likely path may be determined by a user entering a destination location into the GPS system, with the location module 104 calculating and providing a travel route to the user and/or the drive mechanism 102 of autonomous vehicle 100. For example, if the autonomous vehicle 100 is in an automated state, the location module 104 may determine a destination location and a path on which to travel to arrive at the destination.”)

As per claim 11, Smith et al. teaches The method of claim 1, further comprising: selecting a drop-off location proximate to the destination location, the drop-off location suitable for receiving the number of passengers; and instructing each AV of the set of AVs to drive to the drop-off location to drop off its respective passengers. (Smith, see at least [Column 4, lines 51 –63], “For example, the autonomous vehicles 100 may be busses, taxis, rideshare vehicles, and/or other public and/or hired vehicles. These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.”)

As per claim 12, Smith et al. teaches A fleet management system comprising: a user interface (UI) server configured to receive a ride request comprising a number of passengers, a pickup location, and a destination location; and vehicle manager configured to: determine a number of autonomous vehicles (AVs) to service the ride request, the number of AVs sufficient to transport the number of passengers; (Smith, see at least Fig 3 and [Column 12, Lines 61-62], “Each request may include a pick-up location of a particular one of the users that is associated with the request. The requests may also include an identifier of the user and/or the mobile device that submitted the request.” And see at least [Column 12, Line 62 – Column 13, Line 17], “For example, the identifier of the user and/or the mobile device may be used by the fleet management system to retrieve the information, such as demographic information, that is associated with the particular user (or group of users, if known) associated with a particular request.” And see at least [Column 3, Line 36 – Column 4, Line 4] where the AV fleet management system is implemented by one or more servers.)
select a set of AVs from an AV fleet to service the ride request, the AV fleet comprising a plurality of AVs, the set of AVs comprising the determined number of AVs, and the set of AVs selected based on a proximity of each AV in the set of AVs to the pickup location; (Smith, see at least Fig 3 and [Column 12, Line 44 – Column 13, Line 17]where ride requests are received, AVs are matched to each user depending on location, and cause each AV to pick up at least one user.)
instruct each AV of the set of AVs to drive autonomously to the pickup location and pick up a portion of the passengers associated with the ride request; and instruct each AV of the set of AVs to drive autonomously its respective portion of the passengers to the destination location. (Smith, see at least Fig 3 and [Column 12, Line 44 – Column 13, Line 46] wherein received information can include the location of the user and passengers, size of the group of passengers, scheduled pick up information and request made by the user. The AV(s) then pick up the passengers associated with the ride request and route the vehicles from the fleet to a destination.)
Smith et al. does not disclose determine a number of autonomous vehicles (AVs) to service the ride request, the number of AVs sufficient to transport the number of passengers;
However, Masaba teaches determining a number of vehicles to service a ride request, the number of vehicles sufficient to transport the number of passengers. [Masaba, see at least [0035]-[0037] where the server can receive commands for group taxis, where the group can exceed the capacity of a single vehicle and in response, the server will provide multiple taxi cabs.]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Smith et al. such that it incorporates Masaba’s teaching because Masaba further teaches that multiple vehicles can be dispatched to accommodate a number of passengers if the number of passengers exceeds the passenger capacity for a vehicle. (Masaba, see at least [0035]-[0037])

As per claim 13, Smith et al. teaches The system of claim 12, wherein the UI server is further configured to receive a second ride request comprising a requested number of AVs, and the vehicle manager is further configured to select a second set of AVs to service the second ride request, the second set of AVs comprising the requested number of AVs. (Smith, see at least Fig 2 and [Column 9, Lines 1 –30] wherein the fleet management system 302 can receive multiple passenger requests and provide destination and/or routing information for each of the AV’s for picking and dropping off each of the passengers. And see at least [Column 3, Line 36 – Column 4, Line 4] wherein the fleet management system is implemented by one or more servers.)

As per claim 14, Smith et al. teaches The system of claim 12, wherein the vehicle manager is further configured to: receive, from each AV of the set of AVs, a detected number of passengers seated in each of the AVs, the detected number of passengers determined using at least one sensor of an AV sensor suite; (Smith, see at least [Column 4, lines 51 –63], “For example, the autonomous vehicles 100 may be busses, taxis, rideshare vehicles, and/or other public and/or hired vehicles. These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.” And see at least, [Column 13, Lines 29 –46], “For example, analysis of a video feed from one or more cameras from one or more vehicles of the fleet and/or a camera located proximate to the pick-up location may be used to detect additional people.”)
determine a detected number of passengers across the set of AVs based on the detected number of passengers received from each of the selected AVs; and in response to determining that the detected number of passengers across the set of AVs is less than the number of passengers in the ride request, generate an alert. (Smith, see at least [Column 15, Lines 7 –30], “In such instances of mismatched passengers, the fleet management system may cancel the latter passenger's matched vehicle and instead cause a different vehicle to pick-up the latter passenger. In such cases, the latter passenger may be sent a notification of the change, including similar information as included in the earlier notification.”)

As per claim 15, Smith et al. teaches The system of claim 12, wherein the UI server is further configured to provide a user interface comprising a map indicating a current location of each AV of the set of AVs. (Smith, see at least [Column 4, Line 64 – Column 5, Line 31], “Autonomous vehicle 100 may also include a location module 104. Location module 104 may include a location determining device, such as a global positioning satellite (GPS) system that can determine a present location of the autonomous vehicle 100. In some embodiments, the location module 104 may also be able to determine a path or likely path of the autonomous vehicle 100. The path or likely path may be determined by a user entering a destination location into the GPS system, with the location module 104 calculating and providing a travel route to the user and/or the drive mechanism 102 of autonomous vehicle 100. For example, if the autonomous vehicle 100 is in an automated state, the location module 104 may determine a destination location and a path on which to travel to arrive at the destination.”)

As per claim 16, Smith et al. teaches The system of claim 15, wherein the vehicle manager is further configured to receive, from a first AV of the set of AVs, a drop-off location indicating a precise location at which a first portion of passengers exited the first AV, and the UI server is further configured to indicate the drop-off location on the map. (Smith, see at least [Column 4, Line 64 – Column 5, Line 31], “Autonomous vehicle 100 may also include a location module 104. Location module 104 may include a location determining device, such as a global positioning satellite (GPS) system that can determine a present location of the autonomous vehicle 100. In some embodiments, the location module 104 may also be able to determine a path or likely path of the autonomous vehicle 100. The path or likely path may be determined by a user entering a destination location into the GPS system, with the location module 104 calculating and providing a travel route to the user and/or the drive mechanism 102 of autonomous vehicle 100. For example, if the autonomous vehicle 100 is in an automated state, the location module 104 may determine a destination location and a path on which to travel to arrive at the destination.”)

As per claim 17, Smith et al. teaches The system of claim 12, wherein the UI server receives the ride request from a first user device associated with a first user, and the UI server is further configured to: receive a join request to virtually join a ride from a second user device associated with a second user device, the join request comprising a ride identifier associated with the ride; (Smith, see at least Fig. 3 and [Column 12, Lines 61-62], “ Each request may include a pick-up location of a particular one of the users that is associated with the request. The requests may also include an identifier of the user and/or the mobile device that submitted the request.” And see at least [Column 12, Line 61- Column 13, Line 17], “For example, the identifier of the user and/or the mobile device may be used by the fleet management system to retrieve the information, such as demographic information, that is associated with the particular user (or group of users, if known) associated with a particular request.” And see at least [Column 3, Line 36 – Column 4, Line 4] where the AV fleet management system is implemented by one or more servers.)
and provide a user interface to the second user device, the user interface providing data describing the ride. (Smith, see at least [Column 4, Line 64 – Column 5, Line 31], “Autonomous vehicle 100 may also include a location module 104. Location module 104 may include a location determining device, such as a global positioning satellite (GPS) system that can determine a present location of the autonomous vehicle 100. In some embodiments, the location module 104 may also be able to determine a path or likely path of the autonomous vehicle 100. The path or likely path may be determined by a user entering a destination location into the GPS system, with the location module 104 calculating and providing a travel route to the user and/or the drive mechanism 102 of autonomous vehicle 100. For example, if the autonomous vehicle 100 is in an automated state, the location module 104 may determine a destination location and a path on which to travel to arrive at the destination.” And see at least [Column 7, Line 66 – Column 8, Line 24], “The central control system may then gather traffic data, such as density, speeds, accidents, detours, locations of the autonomous vehicle 100(both on the road and/or parked), passenger locations/destinations, weather data, crime data, and/or other information and determine how to best manipulate the speeds, routes, and/or directions of the autonomous vehicles 100 to clear a path for the prioritized vehicle based on the available information. Additionally, it will be appreciated that in some embodiments the passengers may directly communicate with the autonomous vehicles 100 using mobile devices to alert the autonomous vehicles 100 of any necessary location, route, and/or timing changes.”)

As per claim 18, Smith et al. teaches A system for providing coordinated rides comprising: a plurality of autonomous vehicles (AVs); and a fleet management system configured to: receive a request for a coordinated ride, the request comprising a number of passengers, a pickup location, and a destination location; (Smith, see at least Fig. 3 and [Column 12, Lines 61 –62], “Each request may include a pick-up location of a particular one of the users that is associated with the request. The requests may also include an identifier of the user and/or the mobile device that submitted the request.” And see at least [Column 12, Line 62 – Column 13, Line 17], “For example, the identifier of the user and/or the mobile device may be used by the fleet management system to retrieve the information, such as demographic information, that is associated with the particular user (or group of users, if known) associated with a particular request.”)
select a set of AVs from the plurality of AVs to service the request, the set of AVs comprising the determined number of AVs, and the set of AVs selected from the plurality of AVs based on a proximity of each AV in the set of AVs to the pickup location; (Smith, see at least Fig 3 and [Column 12, Line 44 – Column 13, Line 17]where ride requests are received, AVs are matched to each user depending on location, and cause each AV to pick up at least one user.)
instruct each AV of the set of AVs to drive autonomously to the pickup location; and instruct each AV of the set of AVs to drive autonomously to the destination location. (Smith, see at least Fig 3 and [Column 12, Line 44 – Column 13, Line 46] wherein received information can include the location of the user and passengers, size of the group of passengers, scheduled pick up information and request made by the user. The AV(s) then pick up the passengers associated with the ride request and route the vehicles from the fleet to a destination.)
Smith et al. does not disclose determine a number of AVs to service the request, the number of AVs sufficient to transport the number of passengers.
However, Masaba teaches determining a number of vehicles to service a ride request, the number of vehicles sufficient to transport the number of passengers. [Masaba, see at least [0035]-[0037] where the server can receive commands for group taxis, where the group can exceed the capacity of a single vehicle and in response, the server will provide multiple taxi cabs.]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Smith et al. such that it incorporates Masaba’s teaching because Masaba further teaches that multiple vehicles can be dispatched to accommodate a number of passengers if the number of passengers exceeds the passenger capacity for an AV. (Masaba, see at least [0035]-[0037])

As per claim 19, Smith et al. teaches The system of claim 18, wherein each AV of the set of AVs comprises: a sensor system configured to detect a number of seated passengers within the AV; and a communication system configured to transmit the detected number of seated passengers to the fleet management system. (Smith, see at least [Column 8, Lines 24 –67], “The number of passengers and/or behavior of any existing passengers may be determined based on the video feed. The information that is identified from the video feed(s) may be used by the central control system to determine how to match vehicles 100 with one or more passengers.”)
 
As per claim 20, Smith et al. teaches The system of claim 19, wherein the fleet management system is configured to: receive, from each AV of the set of AVs, a detected number of seated passengers; (Smith, see at least [Column 4, lines 51 – 63], “For example, the autonomous vehicles 100 may be busses, taxis, rideshare vehicles, and/or other public and/or hired vehicles. These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride. Each of the autonomous vehicles 100 may define a passenger compartment that is designed for seating or otherwise transporting one or more passengers.” And see at least, [Column 13, Lines 29 –46], “For example, analysis of a video feed from one or more cameras from one or more vehicles of the fleet and/or a camera located proximate to the pick-up location may be used to detect additional people.”)
determine a detected number of passengers across the set of AVs based on the detected number of seated passengers received from each of the selected AVs; and in response to determining that the detected number of passengers across the set of AVs is less than the number of passengers in the request, generate an alert. (Smith, see at least [Column 15, Lines 7 –30], “In such instances of mismatched passengers, the fleet management system may cancel the latter passenger's matched vehicle and instead cause a different vehicle to pick-up the latter passenger. In such cases, the latter passenger may be sent a notification of the change, including similar information as included in the earlier notification.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661